 BROTHERHOOD OF TEAMSTERS,LOCAL 7011Brotherhood of Teamsters&Auto Truck Drivers, Lo-cal No.70, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of Americaand H.A.Carneyand David Thompson,Partners,d/b/a/ C & T TruckingCo. Case 20-CC-1023June 10, 1971DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND KENNEDYOn February 17, 1971, Trial Examiner Maurice M.Miller issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it cease anddesist therefrom and take certain affirmative action, asset forth in the attached Trial Examiner's Decision.Thereafter, the General Counsel filed exceptions to theTrial Examiner's Decision and a supporting brief, andthe Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, except as noted below:The only issue before the Board is whether, as urgedby the General Counsel, a broad cease and desist orderis justified here. Respondent opposes such an order asimproper.While we agree with the Trial Examiner'sconclusion that a broadly restrictive cease and desistorder is not warranted in this case, we disagree with hisview that, under the Board's precedents, such an orderis justified only, when the case under consideration,taken in itself, demonstrates the respondent's proclivityto disregard the requirments of the Act.2 To the con-trary, we have long held,, with court approval, that abroad remedial order is appropriate whenever a pro-iNo exceptions were filed to the Trial Examiner's substantive findingsthat Respondent violated Section 8(b)(4)(i) and (ii)(B) of the Act.SThe cases cited by the Trial Examiner in support of that proposition donot, in fact, support it. Rather, they establish that previously issued pub-lished decisions and orders against the same respondent union, involving thesame general type of violation, may be relied on to determine its "pro-clivity."N.L R.B. v. Local 282, International Brotherhood of Teamsters, etal [United States Trucking Cooperationj,344 F.2d 649, 652-653 (C.A.'2),enfg. 146 NLRB 956, 963-964;Teamsters Chauffeurs, Warehousemen andHelpers, Local 85, International Brotherhood of Teamsters, et al. (VikingDelivery Service, Inc.),186 NLRB No. 72191 NLRB No. 2clivity to violate the Act is established, either by thefacts within a particular case,3 or by prior Board deci-sions against the respondent at bar based upon similarunlawful conduct in the past.'In the instant case, the General Counsel contendsthat a history of prior unfair labor practice proceedingsagainst this Respondent demonstrates its penchant forrepeatedly violating the Act's secondary boycott provi-sions and that a broad order is, therefore, clearly jus-tified. In support of this contention,, the General Coun-selcites13settlementagreements,'oneBoarddecision,' one Trial Examiner's decision to which noexceptions were filed' and another which is currentlypending before the Board,' a civil and criminal con-tempt adjudication in one case, and a preliminary injuc-tion in another, all involving the Respondent herein.The Board, however, has frequently held that settle-ment agreements, and consent decrees arising there-from, have no probative value in establishing that viola-tions of the Act have occurred and, hence, they maynot be relied upon to establish a "proclivity" to violatethe Act.' Similarly, preliminary injunctions based on ashowing of reasonable cause to believe a violation hasoccurred, and contempt adjudications for noncompli-ance therewith, also do not establish that violations ofthe Act have in fact been committed. We have also heldthat a Trial Examiner's decision with voluntary com-pliance, standing alone, is inadequate to show a tend=ency to disregard the mandates of the Act.10 Moreover,the Trial Examiners' decisions cited herein by the Gen-eral Counsel did not involve secondary activities. Withrespect to the prior Board decisions against this Re-spondent, only the Smiser Freight Service case,supra,involved unlawful secondary activities but, unlike theinstant case, for a recognitional objective. Under all ofTeamsters, Chauffeurs,Warehousemen and Helpers, Local 85, Interna-tional Brotherhood of Teamsters, et aL (Victory Transportation Service,Inc), 180 NLRB No. 109.See cases cited in fn.2, Supra.These settlements of unfair labor practice complaints against this Re-spondent were previously submitted to the Board as part of the stipulationof facts inBrotherhood of Teamsters and Auto Truck Drivers, Local No. 70,International Brotherhood of Teamsters, et al. (San-Jo Inc., d/b/a SmiserFreight Service),174 NLRB No. 20, where the board concluded that a broadorder was inappropriate.6Brotherhood of Teamsters & Auto Truck Drivers, Local No. 70 ofAlameda County, et al. (Silas F. Royster d/b/a East Bay Labor Consultants),183 NLRB No. 137. In this case the Board found violations of Section8(b)(1)(B) and 8(b)(3) of the Act.Brotherhood of Teamsters & Auto Truck Drivers, Local No. 70, Interna-tional Brotherhood of Teamsters, et al. (Emery Brooks),20-CB-2199(TXD-533-70, issued September 17, 1970), wherein the Trial Examinerfound violations of Section 8(b)(1)(A) and 8(b((2).8Brotherhood of Teamsters & Auto Truck Drivers Local No. 70,Interna-tionalBrotherhoodofTeamsters, eta!. (NationalBiscuit Company),20-CB- -2123 and 20-CB-2152 (TXD-SF-181-70, issued November 30, 1970),wherein the Trial Examiner found violations of Section 8(b)(l)(A) and8(b)(3).Local 70, IBTCWHA (Sam Jo, Inc., d/b/a Smiser Freight Service), su-pra,and cases cited at fn. 1 thereof.1°Plumbers and Pipe Fitters Local Union 142, et al. (Cross ConstructionCo., Inc), 169 NLRB 840, and fn. I thereof. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe circumstances, we find that it has not been estab-lished that the Respondent has demonstrated a pro-clivity to disregard the secondary boycott provisions ofthe Act." Accordingly a broad remedial order is notjustified in this case.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that Respondent,Brotherhood of Teamsters & Auto Truck Drivers, Lo-calNo. 70, International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, itsofficers, agents, and representatives, shall take the ac-tion set forth in the Trial Examiner's recommendedOrder.11Local 70, IBTCWHA (Sam-Jo, Inc., d/b/a Smiser Freight Service),supraTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMAURICE M. MILLER, Trial Examiner: Upon a chargefiled and duly served, the General Counsel of the NationalLabor Relations Board caused a Complaint and Notice ofHearing to be issued and served upon the parties herein. (H.A. Carney and David Thompson,partners,d/b/a/ C & TTrucking Company, designated as Complainant herein, hadfiled the relevant charge on June 29, 1970; General Counsel'scomplaint was issued August 13. All dates cited within thisDecision refer to 1970, unless otherwise noted.) Therein,Brotherhood of Teamsters & Auto Truck Drivers, Local No.70, International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, designated as Re-spondent Union herein, was charged with the commission ofcertain unfair labor practices affecting commerce within themeaning of Section 8(b)(4)(i) and (ii)(B) of the National La-bor Relations Act, as amended (61 Stat. 136, 73 Stat. 519).Copies of the complaint and Notice of Hearing were dulyserved upon the respondent labor organization. Within Re-spondent Union's duly filed answer, certain factual state-ments in General Counsel's Complaint are conceded; Re-spondent Union, however, denies the commission of unfairlabor practices.Pursuant to notice, a hearing with respect to the issues washeld in San Francisco, ,California, on October 23 before me.The General Counsel and Respondent Union were repre-sented by counsel. Each party was afforded a full opportunityto be heard, to examine and cross-examine witnesses, and tointroduce evidence pertinent to the issues. Since the hearing'sclose, briefs have been received from General Counsel's rep-resentative and Respondent Union's counsel; these have beenduly considered.FINDINGS OF FACTUpon the entire testimonial record, documentary evidencereceived, and my observation of the witnesses, I make thefollowing findingsof fact:1.JURISDICTIONThe Respondent Union raises no question herein with re-spect to General Counsel's jurisdictional claim. Upon theComplaint's relevant factual declarations-specifically, thoseset forth in detail within the second paragraph thereof-which are conceded to be correct, and upon which I rely, Ifind that both Complainant and Western Tube & ConduitCorporation, one of the Californiafirmswith which Com-plainant does business, were, throughout the period withwhich this case is concerned, employers within the meaningof Section 2(2) of the Act, engaged in commerce and businessactivities which affect commerce within the meaning of Sec-tion 2(6) and (7) of the statute. Further, with due regard forpresently applicable jurisdictional standards, I find assertionof the Board's jurisdiction in this case warranted and neces-sary to effectuate statutory objectives.IITHE RESPONDENT UNIONBrotherhood of Teamsters & Auto Truck Drivers, LocalNo. 70, International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, designated Respond-ent Union within this Decision, is, and at all times materialherein has been, a labor organization within the meaning ofSection 2(5) of the Act, asamended.Throughout the periodwith which this case is concerned, Robert Windsor, Respond-ent Union's business agent, was, so I find, the designatedlabor organization's agent, functioning on its behalf, withinthe meaning of Section 2(13) of the statute.III.THE UNFAIR LABOR PRACTICESA. IssuesGeneral Counsel, herein, challenges the propriety of Re-spondent Union's course of conduct, on several occasions,while that organization was conducting a strike against C &T Trucking for the purpose of winning a collective-bargainingcontract. During that strike-so General Counsel contends-the Respondent Union's representatives picketed a neutral orsecondary employer, Western Tube & Conduit Corporation,herein called Western, at particular premises which the firmlast designated occupied exclusively, under circumstanceswhich this Board should consider statutorily proscribed. Fur-ther,Respondent Union is charged with having threatenedbodily injury to a Western employee, should he continue tocross Respondent Union's picket line maintained before asecond site which C & T Trucking and Western occupiedjointly. The record, thus, presents three questions:1.Whether, on or about May 15, Respondent Unionherein, through its business agent, Robert Windsor, threat-enedWestern's plant foreman, Douglas Patterson, withbodily injury, should he continue to cross RespondentUnion's picket line before the premises which Western and C& T Trucking occupied jointly.2.Whether, from about June 26 through July 1, Respond-ent Union herein, through its job steward, Edward Harris,and its pickets, Jack Green and Allen Duffy, picketed beforeWestern's separate place of business, when no C & T Truck-ing employees, vehicles or equipment were physically present.3.Whether an object of Respondent Union's conduct, thusdescribed, was to force or require Western to cease doingbusinesswith C & T Trucking.Regarding these questions, Respondent Union's duly filedanswer, previously noted, proffers a general denial, merely. BROTHERHOOD OF TEAMSTERS,LOCAL 70B. Facts1.Backgrounda.The Relationship between Complainant and WesternWestern, which manufactures metal tubing and conduit,maintains a mill, separate business office, and yard on prop-erty which is leased from the Port of Oakland; the propertyfronts on 8th Avenue, with an easterly border along the Em-barcadero, located within the city designated. Within somenearby property, similarly leased from the port authority, thefirm maintains a warehouse and general storage facility. (Thewarehouse and storage facility is used, primarily, to storethin-wall electrical conduit which Western produces withina second plant, located in Los Angeles, California. The firm'sOakland facility, generally, produces heavier gauge pipe ortubing.) C & T Trucking, which provides heavy-duty andlong-haul motor carrier service, was, throughout the periodwith which this case is concerned, Western's month-to-month sublessee; specifically, Complainant maintained itsbusiness office within a separately partitioned portion of Wes-tern's previously mentioned warehouse and general storagefacility.When not in service, C & T Trucking's vehicles wereusually parked in whatever open space there might be southand southeast of Western's warehouse building, within thepartially fenced confines of their shared premises. (For con-venience, the leased property in question-consistently withthe General Counsel's suggestion-will be designated as their"common site" within this decision. The leased property,nearby, within which Western's production facility, businessoffice and yard are located will be designated "the Westernsite" herein.) Sometimes, however, C & T trucks might beparked within some nearby separate premises-specifically,premises designated as "the Marine Terminal yard" withinthe present record-located directly south of the so-called"common site" previously noted, and between that propertyand the public street (8th Avenue) which defines the north-erly border of Western's manufacturing site. Sometimes, C &T trucks might, likewise, be parked on the shoulder of thepublic street designated, near the Western site.For Complainant's leased business office space-locatedwithin Western's warehouse facility-the trucking firm paysWestern $60 per month. C & T Trucking, however, paysnothing additional to Western for the privilege of parking itstrucks, when not in service, on their common site; the consid-eration for such parking privileges is the ready availability ofC & T trucks, when required for Western's use.Western, so the record shows, has been doing business withComplainant for some 5 years. Pursuant to yearly contracts,C & T Trucking currently leases a truck to Western for anagreed monthly rental; Western uses the truck to make "localdeliveries" within a 250-mile radius from the firm's Oaklandproduction facility. (Respondent Union's job steward, Ed-ward Harris, usually drove this leased truck; he is C & TTrucking's employee, paid by that firm, since the relevantcontract between C & T Trucking and Western does notprovide for one driver's exclusive service.) In addition, West-ern uses other C & T trucks, which its business needs dictate,from time to time. These, it procures from Complainant pur-suant to conventional common carrier arrangements; suchtrucks are normally engaged to haul metal tubing and conduitbetweenWestern's Oakland facility and its Los Angelesplant.Western's leased truck, normally, makes one to three deliv-ery trips per day, depending on the distances involved; onetripmight, however, involve more than one delivery. Thefirm's further reliance upon C & T trucks for long hauls"averages" one truck load from Oakland to Los Angeles perday.13b.The labor disputeOn or about April 2, Respondent Union began picketingC & T Trucking for the purpose of obtaining a collective-bargaining contract. The picketing was conducted, sporadi-cally, thereafter. The record reflects a stipulation that Re-spondent Union picketed Complainant's businesson April 2and 3; during twobusinessdays some time between the latterdate and June 26; on Friday, June 26; and likewise on the firstthree business days of the following week, June 29, 30, andJuly 1 specifically. Respondent Union's picket lines-duringthe period mentioned-weremaintainedat various gate loca-tions around the previouslymentioned"commonsite" withinwhich C & T Trucking's businessofficewas situated. (Thetestimony of Douglas Patterson, Western's plant foreman-which has not been contradicted-warrants a determinationthat the 2-day period of picketing mentioned in the stipula-tion noted took place on Friday, May 15 and Monday, May18, respectively. I so find.) The record warrants a furtherdetermination, which I make, that Respondent Union con-tinued to picket the truckingfirm's "common site"premisesuntil July 10th, approximately. On or about that date, Com-plainant consented to be bound by Respondent Union'snewly negotiated general collective-bargainingcontract. Re-spondent Union's strike was thereupon terminated and pick-eting ceased;the contractin questionwas reviewed andsigned by the parties shortly thereafter.At varioustimes,between June 26 and July 1, specifically,various personsdesignated to maintainRespondent Union'spicketline atcomplainant partnership's"common site"premiseslikewise picketed theWesternsite;the questionsraised regarding the particularcircumstancesunder whichthis latter picketing was conducteddefinea principal subjectof controversy herein.Throughout the period with which thiscase is concerned,Respondent Union's business agent,Robert Windsor, was incharge of that organization's pickets. Likewise, Edward Har-ris was, throughout, Respondent Union's job steward. Thepicket line which functioned both at Western and C & T'spreviously mentioned "commonsite" and the Western siteconsisted of Harris, Jack Herbert Green, and Allen Duffy. Iso find.2.The May 15 confrontationRespondent Union's picket line, located before three "com-mon site" entranceson April 2 and 3, did not affect Western'soperations. Throughout the period just designated, Western'semployees continued to move materials consistently withnormal practice, between that firm's production facility andthe firm's nearby warehouse, three or moretimesper day;such movements were, normally, routed through a large"rear" gate, within the fence which marks the common site'sboundary. General Counsel concedes that, during the 2-dayperiod in question, Western was in no way deprived of dailyaccess to those warehouse facilities which it maintains on thecommon site.During the morning of May 15, however, RespondentUnion's job steward, while picketing at the common site,accosted a Western forklift driver normally employed at Wes-tern's production facility; the driver had been directed to pickup and return with some materials from Western's storageshed. (According to Harris, their encounter took place at thecommon site's so-called "railroad" gate, part of the boundaryfence which marks the eastern borders of both the commonsite and the contiguous Marine Terminal yard. However,Western's plant foreman, General Counsel's sole witness withregard to this encounter, testified thatWestern's forkliftdriver had reported his encounter with Harris as taking placenear the common site's western "rear" gate. For present pur- 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDposes, this conflict need not be resolved.) Job Steward Harris,so his, testimony shows, detailed the nature and purpose ofRespondent Union's strike to Western's forklift driver, Ros-sina; the latter was requested to recognize and honor Re-spondent Union's picketline.Rossina, thereupon returned toWestern's mill,without the material which he had been dis-patched to procure. According to Western's plant foreman,the forklift driver reported that Respondent Union's picketswould not permit him entry with respect to their "commonsite" yard; he stated that, though he had not been physicallyrestricted, he was fearful, and further declared that he wouldnot attempt entry since he had been told to stay away. UponreceivingRossina's report, Patterson summoned anotherforklift driver; then, he accompanied the latter to Western'swarehouse facility, by way of the rear gate previously men-tioned, without being obstructed. (Though Plant ForemanPatterson andWestern's second forklift driver were notphysically obstructed, Harris concededly did speak with theforkliftdriver following his passage through RespondentUnion's picket line; the job steward's testimony shows that heexplained the strike situation to the second forklift operator"the same as we did" with Western's previous driver.) PlantForeman Patterson and the forklift driver were able to locateand load the necessary tubing; thereupon, they returned toWestern's mill, without further confrontations. Harris, how-ever, promptly telephoned Business Agent Windsor, Re-spondent Union's representative generally in charge of theirstrike;he reported thatWestern's forkliftswere goingthrough Respondent Union's picket-line.Later, that day, Windsor visited the Western C & T com-mon site. Harris joined him; the two men proceeded, forth-with, to the Western site, where they sought Western's plantforeman. Windsor introduced himself by name, further desig-nating himself as Respondent Union's business representa-tive.He "may have" then asked Western's plant foreman towhat union he belonged; upon the present record, consideredin totality, I find that he did. Patterson's testimony withregard to the conversation which followed, though he couldnot recall the query regarding his union membership, reads,substantially, as follows:And he said in part, he said, "Look -------, anybody whocrosses that picket line over there is going to get hurt orgoing to get their head busted. There's going to be someheads busted," words to that effect ... I told him that Iwas not in his Union or anyone elses' and I would getpipe out of our shed whenever we had to. I said I wasobligated to do .that. And he said, "Well, if anyonecrosses that picket line over there, there is going to betrouble."Windsor's proffered recollection regarding this portion oftheir conversation, by way of contrast,suggestsnothing morethan a precatory request, free of threats. According to Wind-sor, Patterson was first asked what local union he belongedto, preliminary to a request that he recognize and respectRespondent Union's primary picket line:And Ibelieve Iasked him, Ibelieve Isaid, "I wouldappreciate it if the Union poeple would respect the pri-mary picket line of C & T Trucking." (Emphasis sup-plied)The business representative recalled no response. Patterson,so he testified, said nothing; he merely walked away, declar-ing that he did not have time to talk.The present record, considered in totality, leaves me con-vinced that Patterson's recital, regarding the conversationnow in question, should be credited. His testomony withrespect thereto was forthrightly given and characterized bypositive assurance; likewise, it was, so I find, logically consist-ent. By way of contrast, Windsor's purported recollection, asGeneral Counsel, within his brief, perceptively notes, reflectssome vagueness and lack of precision; further it suggests adegree of diffidence on the business agent's part, coupled withreliance upon carefully correct phraseology which, simply,does not ring true. Finally, Windsor's testimony, within myview, `lacks consistency.While a witness, he confessed a lackof knowledge regarding the trade union affiliation, if any, heldby Western's workers; nevertheless, he testified that his pur-ported request was directed to "the Union people" in Wes-tern's hire. Further, having testified that his "request" forPatterson's cooperation had been proffered in courteousterms, he volunteered a statement that Patterson had notbeen "overly" friendly, and that Western's plant foreman hadterminated their conversation curtly, without a direct re-sponse. Such a brusque rejection of Windsor's request, underthe circumstances, must be rejectedas lessthan likely. And,with matters in this posture, Patterson's`testimony regardingtheir conversation, previously detailed herein, merits cre-dence. I so find.Following,his conversation with Respondent Union's busi-ness agent, Patterson determined, so his testimony shows,that, should pipesuppliesbe required from Western'sware-house while the'Western-C & T Trucking common site wasbeing picketed, the necessary trips would be made after work-ing hours, at which time both Western's, plant and C & TTrucking's office would be closed. Ray Carney,, one memberof the complainant partnership, was so advised; Pattersondeclared that such a procedure would cause the least amountof trouble.3. Subsequent developmentsDuring General Counsel's presentation, some further tes-timony, primarily hearsay in character, was proffered regard-ing various supposed contacts between Respondent Union'sjob steward and drivers for Mitchell Brothers, another motortruck carrier.For example: Plant foreman Patterson declared that aMitchell Brothers driver hadreportedto him, during thecourse of Respondent Union's May 18 picketing specifically,that, when he had tried to drive his truck through the western"rear" gate ofthe Western, C & T Trucking common site, tocomplete a partial load by picking up some metal tubing fromWestern'swarehouse,Harris had told him that, should-heattempt to load any pipe from Western's storage shed, theRespondent Union would "close- down" the latter firm'sproduction facility. Further, according to Patterson, theMitchell Brothers driver had declared that, faced, with thissituation, he would not get involved, and would not load. Thedriver had, then, reportedly made some telephone calls fromWestern's office, though Patterson could not say whom hecalled, following which he had told Western's plant foremanthat "they" had told him not to load.Likewise, in this connection, Karl Crease, Western's plantmanager, summoned as General, Counsel's witness,-;recol-lected a Mitchell Brothers truckdriver who had made sometelephone calls from Western's office; the driver had subse-quently declared that he had been instructed not to pick upa load. Crease recalled, however, that the driver's telephonecalls had been made on June 26, rather than during Respond-ent Union's prior picketing period; further, Western's plantmanager could not testify from personal knowledge that theMitchell Brothers driver had placed his calls following apicket line conversation.Job Steward Harris, testifying in Respondent Union's be-half, purportedly recalled a picket line conversation with aMitchell Brothers driver on the 29th; he did not, however,specify which month. According to Harris, the driver wasmerely given an explanation regarding the nature of Re- BROTHERHOOD OF TEAMSTERS,LOCAL 70spondent Union's picket line; when the driver reported thatjust"one more lift" was needed to complete his load, he wasadvised that Respondent Union would "permit" him to finishloading his truck. Harris declared, categorically, that theMitchell Brothers driver with whom he had this conversationwas not the driver,mentioned by General Counsel's wit-nesses,who had subsequently placed a telephone call fromWestern's office; he claimed "hearsay" knowledge merely,regardingthat driver, derived from a fellow picket.With matters in this posture, the present record, within myview, cannot be found sufficient to warrant a factual deter-mination that some Mitchell Brothers driver,never clearlydesignated, was "induced or encouraged" to refuse a Westernload through any course of conduct or representation charge-able to Respondent Union's pickets. Patterson's testimonyregarding such a purported picket line contact between Har-ris andsomedriver concededly derived from hearsay reports.Crease, who did testify regarding the driver's refusal to load,could not charge Respondent Union's job steward with re-sponsibility for "inducing or encouraging" that decision.Harris,who did concede a relevant conversation,did notproffer testimony sufficient to support a conclusion that thedriver concerned had been either persuaded or preventedfrom performing services. No factual conclusion would bewarranted, therefore, with respect to General Counsel's pre-sumed contention that these purported picket line contactsreflected a course of conduct subject to statutory proscrip-tion.4.The picketing of Western's millPreviously, reference has beenmade to RespondentUnion's picketline,maintainedat various "common site"gates on Friday, June 26, and three successive working daysduring the week which followed. The record, however, war-rantsa determination, further, that Respondent Union'spickets, likewise, patrolled the public street directly in frontof Western'smill premises,during the same period.Specifically, Respondent Union's job steward, while a wit-ness, conceded that, together with Jack Green, his fellowpicket, he had picketed the Western site on June 26; Harriscontended, however,-that their picket line, confined to thepublic street nearby, had been maintained between 7 and 8a.m. merely, while C & T Trucking's leased truck was parkedon the street, being loaded. (According to Harris, Complain-ant's leasedtruck had beenseen leavingits normal overnightparking space within the commonsite;Respondent Union'spickets had, thereupon, followed the truck in question toWestern's mill yard. The record' provides no reliable clue,however, regardingthe nameof Complainant's leased truckdriver during this period.) Respondent Union's job stewardtestified, categorically, that Green and he terminated theirstreet-based picket patrol near Western'smillyard and re-turned to their "common site" picket duty directly followingthe leased truck's departure; C & T workers designated forpicket duty, so he claimed, had been specifically instructedthat they could picket wherever a C & T truck was beingloaded or unloaded, during the time that it was being loadedor unloaded. Harris conceded that their picketing "couldhave been" resumed, later that day, when C & T's truckreturned for a second delivery load; he could not, however,recall such' a return.Plant Foreman Patterson's testimony, which Western'splant manager corroborated, would, however, warrant a de-termination, contrariwise, that Respondent Union's picketshad reached Western's sitearound 7-o'clock, while the leasedtruck was parked on the street being loaded, and that theyhad remained within view- patrolling a portion of the publicstreet, free of fencing, which permittedpassageto and from15Western's mill yard, for the balance of Western's workingday. (Plant Manager Crease recalled the pickets'presence"on and off" during the day in question.)Patterson could not,concededly, testify from personal knowledge'that Respond-ent Union's pickets were, then, continuously present; he didmaintain,however, that he saw one or more of them present,within the limited space described, whenever he had occasionto cross Western's yard, during the day in question, betweenthe firm's separate office building and'production facility.The testimonial conflict between,Respondent Union's jobsteward and Western's plant foremen, with regard to theduration of Respondent Union's picket line before Western'smill yard, stands, thus, clearly revealed. However, Patter-son's recital, reviewed within the factual context which thecomplete record herein provides, merits credence, within myview.While a witness,Western's plant foreman struck me asforthright and determined,but dispassionate nevertheless;His testimony was in substantial part circumstantially de-tailed and, save in certain minor respects,logically consistent.Harris,' testimony, however revealed a faulty or selectivememory, with respect to some significant matters, plus atendency to tailor his recollections; with respect to severalmatters his proffered recitals, during cross-examination par-ticularly, seemed calculated to qualify his direct testimonypreviously given.With matters in this posture, then, Patter-son'spresentlyproffered recollection, thatRespondentUnion's picket or pickets patrolled the Western site, through-out the Friday, June 26, working day, has been credited.On Monday morning, June 29, Respondent Union's pick-ets, so I find,again took up their stations near Western's millsite about 7 o'clock. C & T Trucking's leased truck (or,possibly, a substituted trucker's vehicle) was loaded for "lo-cal" delivery service, whileinsideWestern'smill, some timebetween 7 and 8:15; the truck was then dispatched. Shortlythereafter, two long-haul trucks, which a different motor car-rier,Cal Cartage, had been requested to provide, reachedWestern's site. The first truck, so Patterson's testimonyshows, reached the mill premises at 9 that morning;the sec-ond arrived approximately one-half hour later. (Patterson'stestimony, which Western's plant manager corroborated, andwhich I credit in this connection, warrants a determination,despite some slight vagueness, that Western's plant managerhad, himself, engaged Cal Cartage to provide temporarylong-haul common carrier service between Western's Oak-land and Los Angeles plants, substituting for Complainant'slong-haul trucks while Respondent Union's labor, disputewith that firm continued. Nothing within the present recordwould justify a factual conclusion that Cal Cartage, specifi-cally,was functioning as C & T Trucking's subhauler, per-forming Complainant partnership's struck work; Western'splant foreman, when queried regarding this possibility, notedhis categorical denial. PlantManager Crease- - though heconceded that C & T had "possibly" engaged a subhauler tohaul loads for Western "once or twice" during this period -testified that such a subhauler would have substituted for C& T's leased truck.) Both trucks discharged loads of metaltubing which they had hauled from Western's Los Angelesplant; they were, thereupon, loaded with material destined forLos Angeles, and left Western's premises by noon. GeneralCounsel's testimonial presentation,herein, warrants a deter-mination, which I make, that Respondent Union's picket orpicketswere, concurrently, standing or patrolling on 8thAvenue nearby. Though no reliable, probative, or substantialevidence has been proffered that other motor carriers receivedloads from Western that day, Respondent Union's picketsremained within view near the firm's mill premises "on andoff" for the balance of Western's June 29 working day. De- 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDspiteHarris'general denials in this respect,noted for therecord,I so find.On June 30, so Plant Manager Crease testified, no C & Ttrucks, not even Western's leased truck,and no motor vehi-cles provided by any other carrier were loaded at Western'smill. (Western's plant manager,so I find,had suspended hisfirm's use of C & T's leased truck,concurrently with hissuspension of reliance upon Complainant's long haul com-mon carver service, until C & T's labor"problems" weresettled.)Respondent Union's pickets, nevertheless, main-tained their patrol near Western's yard entrance,so I find,throughout the firm's working day, from 7 a.m. to 3:30 or 4p.m. approximately.When Crease,reporting for work,reached the Western site that morning,he told Job StewardHarris, who was then and there performing picket duty, that"You have no need to be here. We are not using C & T trucksany more."Harris replied,however, that 8th Avenue,the citystreet which provided the northern border for Western's millpremises,was a public highway,and that he had a perfectrightto be there;he continued picketing,so credible tes-timony shows,throughout the day,or at least until earlyafternoon.Respondent Union's picket or pickets, so I find,continuedto patrol the Western site during the morning of Wednesday,July 1,though no-motor carriers whatever were,then, beingloaded or unloaded there.Two Cal Cartage trucks wereloaded during the afternoon; General Counsel concedes,however,that Respondent Union's picket line,with specificreference to Western's separate mill property,had, by then,been removed.Sometime in mid-July, probably on July 13,following thecontractual settlement,previously noted,between C & TTrucking and Respondent Union herein, Western renewed itsreliance upon Complainant carrier for long-haul and localdeliveryservice.C. Conclusions1.The May 15 confrontationPreviously,within this decision,determination has beenmade that Respondent Union'sbusiness agent,Windsor,threatenedWestern'splant foreman with bodily harm,should he continue to cross Respondent Union's picket line,then,located at various"common site" gates.The plant fore-man's testimony regarding Windsor's statement, which Ihave credited,reveals, however,something more than a per-sonal threat.Patterson was told that"anybody who crossesthat picket line" would encounter violence;such language,within my view, conveyed a threat of bodily harm to Wes-tern's rank-and-file workers,likewise.General Counsel requests a determination that RespondentUnion herein,through Windsor's language,violated Section8(b)(4)(i)and (ii),sinceWindsor was, thereby,pursuing astatutorily proscribed objective.Confronted with this contention,Respondent Union'scounsel presents a rather ingenious riposte.He suggests thatSection 8(b) (4)(i) and(ii)merely proscribes certain conductfor the purpose of.. forcing or requiring any person to cease using, sell-ing, handling, transporting,or otherwise dealing in theproducts of anyotherproducer...or to cease doingbusiness with anyotherperson ...Herein,counsel suggests,Windsor's course of conduct wasnot calculated to force or require Western to suspend orterminate a business relationship with complainant partner-ship since he was merely suggesting that Western'smanage-ment should cease using its own employees and its own equip-ment to enter upon its own property,for the purpose ofobtaining some of its own supplies from its own warehousefor use in its own mill.This Board is, therefore,requested tofind that no statutorily proscribed purpose was being pro-moted.This trier of fact has not,however,been persuaded. Wind-sor's declaration that Western's employees might encounterviolence,should they persist in trying to cross RespondentUnion's then-maintained common site picket line for the pur-pose of procuring their own company's products from theirown company'swarehouse,necessarily implied thatWes-tern'smanagement would not be permitted to conduct itsnormal business freely,unless C & T Trucking could be per-suaded to settle the contract dispute which had spawned thepicket line in question. The situation,therefore,presents aclassic case of statutorily forbidden pressure,brought to bearnot "upon the employer who is a party[to a dispute], butupon some third party who has no concern in it"with theobjective of forcing the third to bring pressure on the em-ployer to agree to the Union's demands.CompareN.L.R.B.v.Local 825,International Union of Operating Engineers,AFL-CIO,400 U.S. 297.I so find.Respondent Union was, sothe record shows, really trying to procure C & T Trucking'scapitulation by forcing Western,herein a neutral,to compelthe motor carrier's complaince with its(the Union's) contractdemands. Pressures developed through such a reliance uponthreats, for the purpose noted,may properly be considered"unmistakably and flagrantly" secondary;they merit Boardproscription.2.The picket line at Western'smill premisesWhen a labor organization maintains a picket line at loca-tions physically separate from the primary situs of some labordispute, questions necessarily develop with respect to thepicket line's purpose.To facilitate its resolution of such ques-tions; namely, whether the labor organization's picket lineshould be considered "job action"restricted to the primaryemployer's business operations(which would be permissible),or directed to some secondary employer's business (whichwould be violative of the statute), this Board has laid downcertain evidentiary standards for evaluating the picket line'spurpose.Moore Dry Dock Company,92 NLRB 547,549. Thecriteria for judgment,therein set forth,which would nor-mally warrant a deduction that challenged picketing pos-sesses a primary character, have been stated as follows:(a)The picketing is strictly limited to times when the situs of thedispute is located on the secondary employer's premises; (b)at the time of the picketing,the primary employer is engagedin its normal business at the situs;(c) the picketing is limitedto places reasonably close to the location of the situs; and (d)the picketing discloses clearly that the dispute is with theprimary employer.These standards were developed, so thecases show,to make it clear that picketing,before it can beconsidered lawful,must be conducted in a manner whichplainly reveals that the picket line's appeal is limited to theprimary employer's workers. This Board has uniformly held,with judicial concurrence, that picketing violates Section8(b)(4)(i)and (ii)(B)of the statute, when the record before itreveals thatMoore Dry Dockrequirements have been disre-garded.With due regard for these requirements,the present recordwill clearly support a determination that Respondent Union'scourse of conduct,throughout the period during which pick-ets stationed themselves near the 8th Avenue entrance toWestern'smill premises,revealed a secondary objective,statutorily proscribed.Respondent Union's primary dispute,concededly, concerned C&T Trucking solely.The credibletestimonyprofferedherein reveals,nevertheless,that,throughout the several days during which RespondentUnion's pickets patrolled or were present near the Western BROTHERHOOD OF TEAMSTERS,LOCAL 70site,from June 26 at 7 o'clock until July 1 at noon, there wereno C & Temployees,vehicles, trucks, or otherequipmentphysicallypresentand/or devoted to Complainant's normalmotor carrier businessat that site, except for those few, briefoccasionswhen a C & T Trucking's leased truckwas actuallybeing loaded.(Western'splantmanagerand foreman didtestify thatone member of complainant partnership, RayCarney,was afrequent visitor to Western's officeduring thisperiod. Theirtestimony reveals,however, that Carney's visitswereprincipally devoted to reportsand consultationregard-ing the statusof Complainant's contract dispute with Re-spondentUnion herein; they did notconcern the truckingfirm's normal business operationsasWestern's common car-rier ortruck lessor.) Should a determination be consideredwarranted,arguendo,that Cal Cartage and MitchellBrotherswerereallysubhauler"allies"performing complainant part-nership's struck work,despite RespondentUnion's failure toproffer reliable,probative or substantial evidence sufficient tosupportsuch a conclusion,the presentrecord,within myview,would still dictate a finding that,during the majorportion of Western'swork timebetween theearly morning ofJune 26 and July 1 midday,Respondent Union was maintain-ing picketsbeforea neutralemployer's place of business,despitethe fact thatno employees, vehicles, trucksor equip-mentof C & T, their primaryemployer or some truckingcompany "ally" were physicallypresent.With mattersin this posture, then,determination seemsclearly warranted thatRespondent Union's courseof conductpossessed a statutorilyproscribed secondary objective,namely,thatits purposewas to forceor requireWestern tocease doing businesswith Complainant motor carrier. Cf.Local Union No. 469 of the United Association of Journeymanand Apprentices of the Plumbing, Pipe Fitting Industry of theUnited States & Canada AFL-CIO (Hansberger Refrigeration& Electric Co.),135 NLRB 492, 493;Sheet Metal Workers,International Association,Local Union No. 3, AFL-CIO) (Sie-bler Heating & Air Conditioning Inc.),133 NLRB 650, 650-651;Gardeners, Exterminators & FloristsDivisionof Serviceand Maintenance,Employees; Local 399, AFL-CIO (Roberts& Associates),119 NLRB 962, 963. Iso find.Further, I notethat,during the4-day period with whichwe are now con-cerned,the RespondentUnion's purposewas realized. Twodays with picketspresentatWestern'smill premisessufficedto persuade the latterfirm that C & T's trucks should not beused until complainantpartnershiphad settled or resolved itsdispute with respondent labor organizationover contractterms.PlantManager Creasehad, thereupon, notified RayCarney that Western wouldno longer relyupon C & T'sleased truckfor local deliveryservice;nor would itrequisitiontrucks forlong haulwork.This suspensionof Western's busi-ness relationship with Complainant herein, so far as C & T'smotor carrier functions were concerned,became apparent onJune30;Western did not, that day,requisitionC & T's leasedtruck.Further,no commoncarrier,neither C & T noranother,was summonedfor a Los Angeles trip. By noon ofthe following day, when Western's suspension of local deliv-ery serviceand long haul trips had become patent,the Re-spondentUnion withdrew its pickets from their 8th Avenuestations.This,despite its continuationof primary "commonsite"picketing, whichRespondent Union maintained untilapproximately July 10, when C & T Trucking finally capitu-lated and signified its willingnessto adopt the contract whichRespondentUnion desired. Western's normal business rela-tionshipwith C & T Trucking, which involvedrequisitioningComplainant's leased truckdaily,plus additionaltrucks forlong haul service as needed,did not, however,resume untilJuly 13, following Carney'snotificationthatcomplainant17partnership and respondent labor organization had reacheda contractual consensus.Under these circumstances,I find, Respondent Union mayproperly be found to have violated Section 8(b)(4)(i) and(ii)(B), consistently with the General Counsel's contention.Within his brief,General Counsel submits that the scopeof Respondent Union's conduct found statutorily proscribedherein,conjoined with its similar conduct previously directedagainst other primary and secondary employers,reveals thedesignated organization's proclivity to violate the secondaryboycott provisions of the statute.(Supporting this contention,General Counsel requests me to take official notice with re-spect to fifteen prior cases involving this respondent labororganization, filed and resolved in recent years, together witha recent Board Decision and Order[Teamsters Local 70 (EastBay Labor Consultants),183 NLRB No. 137] and two recentTrial Examiner'sDecisions.These case records, so GeneralCounsel contends-establish RespondentUnion's disposiitionto violate the statute,together with its propensity to forestallformal adjudications with respect thereto by consenting tononformal adjustments and settlements.)On the basis of Re-spondent Union's record,revealed in these cases, the presenttrier of fact has been requested to recommend a broadremedial order herein,which would forbid RespondentUnion to engage in statutorily proscribed secondary activity,hereafter,involving not merely the particular employers withwhom this case is concerned,but, likewise,any other primaryor secondary employers, or their employees.Reynolds Elec-tricEngineering Co.,154 NLRB 67;N.L.R.B. v. ElectricalWorkers, Local No.861, 353 F.2d 736 (C.A. 5), enfg. 143NLRB 1169;N.L.R.B. v. Local 825, Operating Engineers,322 F.2d 478 (C.A. 3), enfg. 138 NLRB 279, 280;OverniteTransportation Co.,130 NLRB 1007, 1009-10, 133 NLRB62, enfd. 332 F.2d 693 (C.A.5). See, further,N.L.R.B. v.Local 522, Lumber Drivers,294 F.2d 811 (C.A. 3), enfg. 129NLRB 367, 381,in this connection.General Counsel's suggestion,within my view,cannot becavalierly dismissed.Certainly,there can be no doubt that theBoard,pursuant to Section 10(c) of the statute, possessesbroad discretionary powers with respect to formulatingremedial orders.Phelps Dodge Corp. v. N.L.R.B.,313 U.S.177;International Brotherhood of ElectricalWorkers v.N.L.R.B.,341 U.S. 694, 706. Nor can there be any doubt thata respondent labor organization's demonstratedproclivity topursue courses of conduct violative of the statute, wheneverderived from a trade union"policy"which looks towardgeneralized reliance upon pressures against "secondary" em-ployers and disruptions of work by their employees, mayproperly be considered sufficient to justify Board orderscouched in broad terms.N.L.R.B. v. Local 74, United Broth-erhood of Carpenters,341 U.S. 707, 715;N.L.R.B. v. Local282, IBTCWHA,344 F.2d 649, 652-653 (C.A.2);Local 85,IBTCWHA,180 NLRB No. 109. See the Board's brief to theCourt of Appeals for the Ninth Circuit, on petition for en-forcement with respect to the case last cited,pp. 12-14, in thisconnection. Upon due consideration,however,I have notbeen persuaded that the present case provides a proper vehi-cle for the broad order which General Counsel presentlyseeks.Though statutory violations have been found, thepresent record will not, within my view,support a determina-tion that such violationsderived from or reflected a general-ized policy;the possibility of their derivation from careless-ness,misguided zeal, or misconstrued directives,chargeableto both Respondent Union's business representative and pick-ets, has not, within my view,been convincingly foreclosed.The' Board has demonstrated its readiness to promulgatebroad orders whenever a respondent labor organization'sstatutory violations,revealed within a particular case context, 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave been found both pervasive and gross.Local 85, IBTC-WHA (Viking Delivery Service, Inc.)186 NLRB No. 72.Broadly restrictive cease-and-desist orders, however, cannotbe considered warranted, with respect to any given case,merely because that case happens to be the latest in a series.Within a recent address, "Some Reflections on Remediesunder the National Labor Relations Act," delivered January19, 1971, Board Member Fanning has noted that:... the Board is not omnipotent ... It cannot remedymore than what it finds in the case before it. To suggestthat a more severe remedy would have a desirable deter-rent effect does not advance the Board's cause. It mustestablish the rightness of the remedy it proposes in thecase at hand ....These considerations, within my view, dictate a present rejec-tion of General Counsel's broad order request herein. Nodisparagement of General Counsel's generally proffered ra-tionale for such orders, detailed within his brief, should beconsidered conveyed. This trier of fact suggests, merely, that,when General Counsel' finds himself confronted with a per-sistent statutory violator, broadly restrictive remedial direc-tivesmay, most appropriately, be requested in those caseswhich, taken in themselves, most clearly reveal the so-called"proclivity" which he would have the Board interdict.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent Union and its designated rep-resentatives, set forth in, section III, above, since they oc-curred in connection with the specific business operations ofboth Complainant and Western with respect to which certainfactual and legal determinations have previously been made,have had a close, intimate, and substantial relation to trade,traffic, and commerce among the several States, and tend tolead, and in this instance have led, to labor disputes burden-ing and obstructing commerce, and the free flow of com-merce.V THE REMEDYSince it has been found that Respondent Union and itsrepresentatives did engage in certain unfair labor practices, itwill be recommended that they cease and desist therefrom,and take certain affirmative action, including the posting ofappropriate notices, designed to effectuate the policies of theAct, as amended.CONCLUSIONS OF LAWIn the light of these findings of fact, and upon the entirerecord in this case, I make the following conclusions of law:1.Western Tube & Conduit Corporation is, and has been,throughout the period with whichthis case isconcerned, anemployer withinthe meaningof Section 2(2) of the Act,engaged incommerce and business operations which affectcommerce within themeaningof Section 2(6) and (7) of theAct, as amended.2.H. A. Carney and David Thompson, Partners, d/b/a C& T Trucking Company is, and has been, throughout theperiod with which this case is concerned, an employer en-gaged in commerce and business operations which affectcommerce within the meaning of Section 2(6) and (7) of theAct, as amended.3.Brotherhood of Teamsters & Auto Truck Drivers, LocalNo. 70, International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act, as amended.4.By inducing and encouraging individuals employed byWestern, or by other persons engaged in commerce or in anindustry affecting commerce, to refuse, in the course 'of theiremployment, to use, transport, or otherwise handle or workon goods, articles, materials, or other commodities, or toperform services for the purpose of forcing, or requiring West-ern to cease using, handling, or otherwise dealing in theproducts or services made available by C & T Trucking Com-pany, or to cease doing business with that designated businessenterprise, Respondent Union has committed an unfair laborpractice within the meaning of Section 8(b)(4)(i)(B) of theAct, as amended.5.By threats, coercion, or restraint, directed to Western,and/or other persons engaged in commerce or in an industryaffecting commerce, for the purpose of forcing or requiringWestern to cease using, handling, or otherwise dealing in theproducts or services made available by C & T Trucking Com-pany, or to cease doing business with that designated businessenterprise, Respondent Union has committed an unfair laborpractice within the meaning of Section 8(b)(4)(ii)(B) of theAct, as amended.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act, as amended.Upon the foregoing findings of fact and conclusions of lawand upon the entire record in the case, and pursuant to Sec-tion 10(c) of the National Labor Relations Act, I hereby issuethe following recommended-'ORDERRespondent Union, Brotherhood of Teamsters & AutoTruck Drivers, Local No. 70, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen& Helpers ofAmerica, its officers, agents, and representatives, shall:1.Cease and desist from:(a) Inducement or encouragement of any individual em-ployed by Western, or by any other person engaged in com-merce or in any industry affecting commerce, to engage in astrike or refusal, in the course of his employment, to use,manufacture, process, transport, or otherwise handle or workon any goods, articles, materials, or commodities, or to refuseto perform any other services, where an object thereof is toforce or require Western, or any other person, to cease using,handling, or otherwise dealing in the products or servicesmade available by C & T Trucking Company, or to ceasedoing business with that business enterprise.(b) Threats, coercion, or restraint directed against West-ern, or any other person engaged in commerce or in anyindustry affecting commerce, where an object thereof is toforce or to require Western, or any other person, to ceaseusing, handling, or otherwise dealing in the products or ser-vicesmade available by C & T Trucking Company, or tocease doing business with that business enterpirse.2.Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a) Post, in conspicuous places at its business office andmeeting hall, including all places where notices to membersare customarily posted, copies of the attached notice marked"Appendix."' Copies of this notice, to be furnished by the'In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes.IIn the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted by BROTHERHOOD OF TEAMSTERS,LOCAL 70Regional Director for the Region 20, as the Board's agent,shall be posted immediately upon their receipt, after beingduly signed on behalf of Respondent labor organization by itsduly designated representative. Once posted, these noticesshall remain posted for 60 consecutive days thereafter. Rea-sonable steps shall be taken by respondent labor organizationto insure that these notices are not altered, defaced, or cov-ered by any other material.(b) Sign and mail sufficient copies of the said notice to theRegional Director for Region 20 for posting by Western Tube& Conduit Corporation, this recipient being willing, at alllocations where notices to employees are customarily posted;(c) Notify the Regional Director for Region 20, in writing,within 20 days from the date of receipt of this Decision, whatsteps Respondent Union has taken to comply herewith.'Order of the National Labor Relations Board" shall be changed to read"Posted pursuant to a judgment of the United States Court of Appealsenforcing an order of the National Labor Relations Board."J In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read: "Notifythe Regional Director for Region 20, in writing, within 20 days from the dateof this Order, what steps Respondent Union has taken to comply herewith."APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentTo All Employees of. C & T Trucking CompanyWestern Tube & Conduit CorporationTo All Members of: Brotherhood of Teamsters &Auto Truck Drivers, Local No. 70, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of AmericaAfter a hearing, during which all parties were given an oppor-tunity to present evidence and argument, it has been deter-mined that Teamsters Local 70 violated the law by commit-ting certain unfair labor practices. In order to remedy suchconduct, we are being required to post this notice. TeamstersLocal 70 intends to comply with this requirement, and toabide by the following:WE WILL NOT,in any manner which Section 8(b)(4)(i)and (ii)(B) of the National Labor Relations Act prohib-19its, threaten, coerce, or restrain Western Tube & Con-duit Corporation, or any other person engaged in com-merce or any industry affecting commerce, where, ineither case, an object thereof is to force or require thenamedemployer, or any other personto cease using,handling, or otherwise dealing in the products or ser-vicesmadeavailable by C & T Trucking Company, orto ceasedoing businesswith that firm.WE WILL NOT,in any mannerwhich Section 8(b)(4)(i)and (ii)(B) of the National LaborRelationsAct prohib-its, induce or encourage any individual employed byWestern Tube & Conduit Corporation, or by any otherpersonengaged incommerce or in any industry affectingcommerce, to engagein a strikeor refusal, in the courseof his employment, to use, manufacture,process, trans-port or otherwise handle or work on any goods, articles,materialsor commodities, or to refuse to perform anyother service, where an object thereof is to force or re-quire the named employer, or any other person, to ceaseusing,handling, or otherwise dealing in the products orservices made available by C & T Trucking Company,or tocease doingbusiness with that firm.BROTHERHOOD OFTEAMSTERS & AUTO TRUCKDRIVERS LOCAL 70,INTERNATIONALBROTHERHOODOF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN &HELPERSOF AMERICA(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced by any-one.This Notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material.Any questions concerning this Notice or compliance withits provisions, may be directed to the Board's Office, 13050Federal Building, 450 Golden Gate Avenue, Box 36047, SanFrancisco, California 94102, Telephone 556-0335.